Citation Nr: 1430031	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  

2.  Entitlement to an initial rating in excess of 10 percent for complex partial seizures.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2004 to April 2007.  He was determined to be incompetent for VA purposes in February 2009.  The evidence of record reveals that his mother is his legal guardian.

This matter originally came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Newark, New Jersey.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals several additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief, updated VA outpatient treatment records and Social Security Administration records are located in Virtual VA.  The Social Security Administration records are also on a CD in the claims file.  

These claims were previously remanded by the Board in May 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The Veteran's claim for service connection for bilateral knee disabilities was granted in a December 2012 rating decision.  This is a complete grant as to that issue, and therefore it is not before the Board. 



FINDINGS OF FACT

1.  The Veteran has moderately severe headaches with nausea and sensitivity to light and sound that last for up to two days.  The headaches are not prostrating.  

2.  The Veteran has complex partial seizures, which are controlled by continuous medication.  The evidence does not demonstrate at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  The Veteran's last seizure was in 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Code 8100 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for complex partial seizures have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Codes 8003 and 8910 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in September 2007 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in September 2007 and July 2012.  There is no additional evidence that need be obtained.  

Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.  

Migraine Headaches

Diagnostic Code 8100 provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A September 2007 neurological examination showed that the Veteran experienced headaches an average of 2 to 3 times per week, with some daily chronic headaches.  The headaches usually lasted from one half hour to several hours.  The Veteran experienced nausea but no vomiting, photophobia, or phonophobia.  The Veteran rated his pain as anywhere from 6 to 8 out of 10.  When he had a headache, he was unable to work or continue his daily routine and must rest and medicate.  The examiner opined that the headaches were moderately severe, but not prostrating.  

The Veteran was afforded a VA examination for his headaches in July 2012.  There, he stated that he had experienced severe headaches lasting from a few hours to several days.  Symptoms included nausea and sensitivity to light and sound.  The examiner found no evidence of prostrating headaches and that the disability did not affect the Veteran's ability to work.  

In a November 2008 hearing, the Veteran stated that he was having prostrating headaches at least once per week.  The Veteran is competent but not credible to describe his symptoms as they are something he has personally experienced, but has inconsistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's statements regarding the prostrating nature of his headaches in the November 2008 hearing are contradicted by his statements at the September 2007 and July 2012 examinations where he did not complain of any prostrating headaches.  Therefore, the Board cannot find these statements credible.  

The Veteran's migraine symptoms do not merit a rating in excess of 10 percent.  While he has moderately severe headaches that last up to several days with sensitivity to light and sound, these headaches are not prostrating.  Over the last several months, and indeed dating back to the effective date of the claim in 2007, the evidence does not demonstrate that the Veteran has experienced prostrating headaches averaging one per month, nor even once per two months.  Therefore, the Board must deny the claim for an increased initial rating for migraine headaches.  

Complex Partial Seizures

Diagnostic Code 8003 states that residuals of benign new growths of the brain should be rated at 10 percent as a minimum.  38 C.F.R. § 4.214a, Diagnostic Code 8003.  

Diagnostic Code 8910 states that grand mal epilepsy is to be rated under the general rating formula for major seizures.  A note after the rating states that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness. 38 C.F.R. § 4.214a, Diagnostic Code 8910.  

The General Rating Formula for Major and Minor Epileptic Seizures provides that 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  A 40 percent rating is warranted for at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  An 80 percent rating is warranted for averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly. 
A 100 percent rating is warranted for averaging at least 1 major seizure per month over the last year. Notes after the formula state that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent and that this rating will not be combined with any other rating for epilepsy.  Another note states that in the presence of major and minor seizures, one should rate the predominating type.  38 C.F.R. § 4.214a, Diagnostic Code 8911.  

The Veteran was afforded a VA examination in September 2007.  There, the Veteran stated he first had a seizure during service in 2004.  The Veteran described unprovoked falls with subsequent confusion and episodes of momentary unresponsiveness with fluttering eyes.  These spells occurred once or twice a month until the Veteran began to take medication in 2006.  At the examination he stated his most recent seizure was two days prior, though they used to be more frequent.  An MRI showed a pineal cyst, for which no surgery was needed.  The examiner stated that the Veteran continues to have seizures, though he did not note their frequency.  

The Veteran was afforded another VA examination in July 2012.  There, it was noted that he was still taking continuous medication to control his seizures and that his last seizure was in 2007.  The symptoms of his seizures were described as brief interruption of conscious control and episode of staring.  The examiner noted there were no seizures in the past two years.  

At the November 2008 hearing, the Veteran's mother stated that she saw him experience seizures daily.  The Veteran also stated that his seizures had increased from once a week to once every other day.  The Veteran and his mother are competent but not credible to describe these symptoms as they are something they have personally seen or experienced, but their descriptions are contradicted by other evidence, including the Veteran's other statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The statements regarding the frequency of the seizures are contradicted by the Veteran's statements and the examiner's findings at the September 2007 and July 2012 examinations.  There, the frequency of the seizures was found to be less than 1 major seizure in the last 2 years and less than 2 minor seizures in the last 6 months.  While there was a note of a seizure two days prior to the September 2007 examination, the evidence demonstrates there has not been a seizure since then.  Therefore, the Board cannot find these statements credible.  

The Veteran's seizures do not warrant a rating in excess of 10 percent.  The evidence demonstrated that the Veteran's seizures are well controlled by medicine and that he has not had a seizure since 2007.  The Court of Appeals for Veterans' Claims has stated that the Board can change the Diagnostic Code, if appropriate to give the Veteran an increased rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  Here, the Board cannot find a Diagnostic Code under which an increase is warranted.  As the seizures are a residual of the benign pineal cyst, the Board cannot award a higher rating under Diagnostic Code 8003.  As the seizures were not shown to be more frequent than 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months, a rating higher than 10 percent cannot be awarded.  While the seizures might be described as minor, as the same schedule of ratings applied to major and minor seizures, the Veteran would not benefit from this change.  

Staged ratings are inapplicable for both claims as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's claims warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has moderately severe headaches symptoms including nausea, sensitivity to light and sound, but no prostrating episodes.  The Veteran's seizures are well-controlled by medicine and the last one was in 2007.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8003 and 8910.  The regulations and case law expressly consider each of these symptoms.  In other words, these Diagnostic Codes adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial rating in excess of 10 percent for migraine headaches is denied.  

Entitlement to an initial rating in excess of 10 percent for complex partial seizures is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


